Citation Nr: 0929288	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  05-14 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
personality disorder, or major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 2002 to 
October 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In a substantive appeal dated in March 2005 the Veteran 
requested a Travel Board hearing.  A hearing was scheduled in 
June 2007 and the Veteran was notified in a letter dated in 
May 2007.  The Veteran did not appear and did not submit a 
motion for a new hearing.

REMAND

The Veteran seeks service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), personality disorder, or major depressive 
disorder.  

Service treatment records (STRs) include an April 2002 
emergency room mental health evaluation.  The Veteran stated 
that he felt nervous, stressed, dizzy, weak, cold, and became 
upset.  He complained of trouble sleeping, low energy, 
difficulty concentrating, and low appetite.  He denied 
thoughts of harming himself and others.  He also denied a 
history of suicidal and violent behaviors.  Diagnosis was 
adjustment disorder with anxiety.  The Veteran attended 
stress management group sessions during service and indicated 
his desire to separate from service.  In July 2002 the 
Veteran was evaluated due to possible hallucinations.  He 
reported a voice of "Damian" in his head and a visual 
hallucination of a small girl with red eyes in his room.  The 
psychiatry consultant found no psychotic disorder was likely 
and stated that the hallucinations were either the result of 
a vivid imagination or malingering.  Diagnosis was adjustment 
disorder with mixed disturbance of emotions and conduct.  The 
Veteran was again evaluated in September 2002.  He reported 
that he observed a fellow inductee suffer a fatal heart 
attack.  Diagnosis was adjustment disorder with mixed 
disturbance of emotions and conduct.  Service personnel 
records (SPRs) show that the Veteran was discharged by reason 
of a personality disorder.  

Private medical records include an August to September 2002 
report that shows the Veteran was admitted to the hospital on 
a voluntary basis with two suicidal ideations over the past 
two months.  He reported that he had been depressed for four 
months and stated that he thought of stabbing himself or 
overdosing on medications.  He further reported that he had 
visual hallucinations and heard voices.  He was placed on 
observation level three for suicide precautions and 
unpredictable behavior.  Diagnosis was major depression 
single episodes of various suicidal ideation.  A September 
2002 report diagnosed the Veteran with depressive disorder, 
not otherwise specified.  The physician noted that the 
Veteran's condition had its roots in pre-existing origins.  
He further stated that he Veteran was not able to adapt to 
military life due to the particular problems and stresses he 
brought with him to the military.  

In July 2003 the Veteran was accorded a compensation and 
pension (C&P) mental disorders examination.  The examiner 
noted the evaluation done in service which indicated that 
his psychiatric difficulties represent conditions that 
existed prior to service.  During the examination the 
Veteran reported insomnia and anxiety around people.  
Diagnosis was adjustment disorder with depressed mood and 
personality disorder not otherwise specified with schizoid 
and paranoid features.  

In January 2007, the RO received private medical records 
including one dated in January 2002, prior to his entry into 
the military, which showed that the Veteran was seen with 
increasing paranoia and anger.  The diagnosis was 
schizoaffective disorder.  In January 2006, he was diagnosed 
as having schizophrenia undifferentiated type.  In light of 
this evidence, the Veteran should be scheduled for another 
VA examination for an opinion as to whether the condition 
that pre-existed service was present in service and 
thereafter and if so whether it was aggravated by service 
and, if not, whether a current psychiatric condition was 
incurred in service.

On remand, the Veteran should be requested to provide 
records or to identify any additional sources of treatment 
for a psychiatric disorder prior to service. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request that the Veteran provide 
any additional records of psychiatric 
treatment prior to service or that he 
provide sufficient information and 
authorizations that would allow VA to 
request the records.  

2.  After the development outlined 
above is completed and any additional 
records have been obtained, the 
Veteran should be scheduled for a VA 
psychiatric examination.  The examiner 
should review the claims folder and 
note in the examination report that it 
has been reviewed.  The examiner is 
requested to complete any testing 
deemed warranted and set forth 
diagnoses for all psychiatric 
conditions found and opine as to 
whether the current disorder(s) 
represents previously diagnosed 
disorders or a progression of earlier 
diagnoses or new onset conditions.  
The examiner is also asked to opine as 
to whether the psychiatric disorder 
that was diagnosed prior to service 
persisted during service and 
thereafter, and, if so, was it 
aggravated (i.e., underwent a 
permanent increase in severity) in 
service.  If it is determined that the 
pre-existing psychiatric disorder did 
increase in severity in service, then 
the examiner should opine as to 
whether the increase was due to the 
natural progress of the disease.  The 
rationale for the opinions expressed 
should be explained in the examination 
report.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  After any further development 
deemed necessary, readjudicate the 
issue on appeal.  If the benefits 
sought remain denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




